      Case 4:17-cv-01268-JST Document 705 Filed 01/27/21 Page 1 of 4



 1   Michael W. De Vries (State Bar No. 211001)     Darin W. Snyder (State Bar No. 136003)
     michael.devries@kirkland.com                   dsnyder@omm.com
 2   Benjamin A. Herbert (State Bar No. 277356)     Geoffrey H. Yost (State Bar No. 159687)
     benjamin.herbert@kirkland.com                  gyost@omm.com
 3   KIRKLAND & ELLIS, LLP                          Alexander B. Parker (State Bar No. 264705)
     555 South Flower Street                        aparker@omm.com
 4   Los Angeles, CA 90071                          O’MELVENY & MYERS LLP
     Telephone: (213) 680-8400                      Two Embarcadero Center, 28th Floor
 5   Facsimile: (213) 680-8500                      San Francisco, CA 94111-3823
                                                    Telephone: (415) 984-8700
 6   Sharre S. Lotfollahi (State Bar No. 258913)    Facsimile: (415) 984-8701
     sharre.lotfollahi@kirkland.com
 7   KIRKLAND & ELLIS, LLP                          Attorneys for [24]7.ai, Inc., and 24/7 Customer
     2049 Century Park East                         International Holdings, Ltd.
 8   Los Angeles, CA 90067
 9   Adam R. Alper (State Bar No. 196834)
     adam.alper@kirkland.com
10   KIRKLAND & ELLIS, LLP
     555 California Street
11   San Francisco, CA 94104
12   Joshua L. Simmons (pro hac vice)
     joshua.simmons@kirkland.com
13   KIRKLAND & ELLIS, LLP
     601 Lexington Ave.
14   New York, NY 10169
15   Attorneys for LivePerson, Inc.
16                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
17                                 OAKLAND DIVISION
18   [24]7.ai, INC. AND 24/7 CUSTOMER              Case No. 4:15-CV-02897-JST (KAW) (lead)
     INTERNATIONAL HOLDINGS, LTD.,
19                                                 Case No. 4:15-CV-05585-JST (KAW)

20                         Plaintiffs,
                                                   JOINT CASE MANAGEMENT
            v.                                     STATEMENT
21
     LIVEPERSON, INC.,
22
                           Defendant.
23
     LIVEPERSON, INC.,                             Case No. 4:17-CV-01268-JST
24
                           Plaintiff,              JOINT CASE MANAGEMENT
25                                                 STATEMENT
            v.
26
     [24]7.ai, INC.
27                         Defendant.
28
     JOINT CASE MANAGEMENT STATEMENT                                     CASE NOS. 4:17-CV-01268-JST;
                                                            4:15-CV-02897-JST (KAW); 4:15-CV-05585-JST
                                                                                                (KAW)
          Case 4:17-cv-01268-JST Document 705 Filed 01/27/21 Page 2 of 4



 1          In preparation for the January 29, 2021 Case Management Conference, LivePerson, Inc.
 2   (“LivePerson”) and [24]7.ai, Inc. (“[24]7”) (collectively, “the parties”) submit this Joint Case
 3   Management Statement. During the December 4, 2020 Case Management Conference, the parties
 4   and the Court discussed the parties’ proposed safety protocols for the jury trial currently scheduled
 5   to commence March 15, 2021 (with a backup trial date scheduled for May 24, 2021). See Dkt. 701.
 6   The Court also referenced the safety protocols it intended to use during the trial in United States v.
 7   Cruz, 19-cr-559-JST-3, Dkt. 106, which was postponed because of the surge of COVID-19 cases in
 8   California. The parties recognize that after the Case Management Conference, the Northern District
 9   of California suspended all in-person, in-court proceedings at all courthouses through February 15,
10   2021. The parties, however, remain available for the March 15, 2021 trial date. [24]7’s counsel
11   wishes to discuss a potential conflict with the May 24, 2021 trial date. The parties will be prepared
12   to discuss trial scheduling with the Court.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      JOINT CASE MANAGEMENT STATEMENT                   2                         CASE NOS. 4:17-CV-01268-JST;
                                                              4:15-CV-02897-JST (KAW); 4:15-CV-05585-JST (KAW)
          Case 4:17-cv-01268-JST Document 705 Filed 01/27/21 Page 3 of 4



 1   Respectfully submitted,
 2    Dated: January 27, 2021                   KIRKLAND & ELLIS LLP
 3
                                                By:       /s/    Michael W. De Vries
 4                                                              Michael W. De Vries
 5                                              Attorneys for LivePerson, Inc.
 6
      Dated: January 27, 2021                   O’MELVENY & MYERS LLP
 7
                                                By:         /s/ Geoffrey H. Yost
 8
                                                              Geoffrey H. Yost
 9
                                                Attorneys for [24]7.ai, Inc. and 24/7 Customer
10                                              International Holdings, Ltd.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      JOINT CASE MANAGEMENT STATEMENT       3                          CASE NOS. 4:17-CV-01268-JST;
                                                   4:15-CV-02897-JST (KAW); 4:15-CV-05585-JST (KAW)
          Case 4:17-cv-01268-JST Document 705 Filed 01/27/21 Page 4 of 4



 1   ATTESTATION: Pursuant to Local Rule 5-1(i)(3) I hereby attest that concurrence in the filing of
 2   this document has been obtained from Geoffrey H. Yost.
 3
                                                        By:       /s/ Michael W. De Vries
 4
                                                                  Michael W. De Vries
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      JOINT CASE MANAGEMENT STATEMENT               4                             CASE NOS. 4:17-CV-01268-JST;
                                                              4:15-CV-02897-JST (KAW); 4:15-CV-05585-JST (KAW)
